UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 2506 Winford Avenue Nashville, Tennessee 37211-2148 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) With a copy to: Paul B. Ordonio, President Monteagle Funds 2506 Winford Avenue Nashville, TN37211 Registrant's telephone number, including area code:888.263.5593 Date of fiscal year end:08/31 Date of reporting period: 11/30/2012 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) PAR VALUE U.S. GOVERNMENT AND AGENCY OBLIGATIONS (b) - 29.35% FAIR VALUE U.S. Treasury Notes - 23.27% $ 1.625%, due 08/15/2022 $ 1.75%, due 05/15/2022 2.00%, due 11/15/2021 2.125%, due 08/15/2021 2.625%, due 08/15/2020 3.125%, due 05/15/2021 Federal Home Loan Bank - 2.91% 5.05%, due 01/03/2018 5.25%, due 06/18/2014 Federal Home Loan Mortgage Corporation - 1.63% 3.75%, due 03/27/2019 Federal National Mortgage Association - 1.54% 5.00%, due 03/02/2015 Total U.S. Government and Agency Obligations (Cost $10,017,830) PAR VALUE CORPORATE BONDS - 52.41% FAIR VALUE Aerospace & Defense - 3.38% General Dynamics Corp., 5.25%, due 02/01/2014 (b) United Technologies Corp., 5.375%, due 12/15/2017 (b) Agriculture - 1.41% Philip Morris International, Inc., 2.50%, due 08/22/2022 (b) Banks - 12.74% Bank of America Corp., 4.875%, due 01/15/2013 Goldman Sachs Group, Inc., 5.95%, due 01/18/2018 JPMorgan Chase & Co., 2.05%, due 01/24/2014 JPMorgan Chase & Co., 6.00%, due 01/15/2018 Morgan Stanley, 3.45%, due 11/02/2015 Northern Trust Corp., 2.375%, due 08/02/2022 PNC Funding Corp., 4.375%, due 08/11/2020 State Street Corp., 4.30%, due 05/30/2014 (b) Westpac Banking Corp., 2.00%, due 08/14/2017 (b) Biotechnology - 1.55% Amgen, Inc., 4.50%, due 03/15/2020 (b) Amgen, Inc., 4.85%, due 11/18/2014 (b) Chemicals - 0.73% Sherwin-Williams Co., 3.125%, due 12/15/2014 (b) Computers - 1.02% Hewlett-Packard Co., 6.125%, due 03/01/2014 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) PAR VALUE CORPORATE BONDS - 52.41% (continued) FAIR VALUE Diversified Financial Services - 4.39% $ CME Group, Inc., 3.00%, due 09/15/2022 CME Group, Inc., 5.75%, due 02/15/2014 $ General Electric Capital Corp., 3.15%, due 09/07/2022 Toyota Motor Credit Corp., 3.20%, due 06/17/2015 Electric - 3.22% Florida Power Corp., 4.55%, due 04/01/2020 (b) Georgia Power Co., 4.25%, due 12/01/2019 (b) Electrical Components - 0.81% Emerson Electric Co., 5.125%, due 12/01/2016 (b) Food - 1.16% McCormick & Co., Inc., 5.25%, due 09/01/2013 (b) Healthcare - Services - 0.04% UnitedHealth Group, Inc., 5.00%, due 08/15/2014 (b) Household Products& Wares- 0.72% Kimberly-Clark Corp., 5.00%, due 08/15/2013 Miscellaneous Manufacturing - 4.53% 3M Co., 1.00%, due 06/26/2017 (b) 3M Co., 2.00%, due 06/26/2022 (b) Berkshire Hathaway Finance Corp., 3.00%, due 05/15/2022 General Electric Co., 5.25%, due 12/06/2017 Office & Business Equipment - 0.75% Pitney Bowes, Inc., 5.75%, due 09/15/2017 (b) Oil & Gas - 4.33% BP Capital Markets, PLC, 2.50%, due 11/06/2022 BP Capital Markets, PLC, 4.75%, due 03/10/2019 (b) ConocoPhillips Australia Funding Co., 5.50%, due 04/15/2013 (b) Shell International Finance BV, 1.125%, due 08/21/2017 Shell International Finance BV, 2.375%, due 08/21/2022 Pharmaceuticals - 5.19% AstraZeneca PLC, 1.95%, due 09/18/2019 GlaxoSmithKline Capital, Inc., 5.65%, due 05/15/2018 Johnson & Johnson, 5.15%, due 07/15/2018 (b) Retail - 1.40% Costco Wholesale Corp., 1.125%, due 12/15/2017 Costco Wholesale Corp., 1.70%, due 12/15/2019 Software - 1.42% Oracle Corp., 2.50%, due 10/15/2022 Telecommunications - 3.62% AT&T, Inc., 2.95%, due 05/15/2016 AT&T, Inc., SBC Comm, 5.625%, due 06/15/2016 (b) Verizon Communications, Inc 3.00%, due 04/01/2016 (b) Total Corporate Bonds (Cost $17,470,027) MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) PAR VALUE MORTGAGE-BACKED SECURITIES (b) - 14.33% FAIR VALUE Federal Home Loan Mortgage Corporation - 6.17% $ Pool J19285, 2.50%, due 06/01/2027 $ Series 15L, 7.00%, due 07/25/2023 Series 2840 VC, 5.00%, due 08/15/2015 Series 2841 BY, 5.00%, due 08/15/2019 Series 3290 PD, 5.50%, due 03/15/2035 Federal National Mortgage Association - 5.58% Pool 386008, 4.52%, due 04/01/2013 Pool 545759, 6.50%, due 07/01/2032 Pool 725421, 7.00%, due 09/01/2017 Pool 754289, 6.00%, due 11/01/2033 Pool 882684, 6.00%, due 06/01/2036 Series 2003-54-PG, 5.50%, due 09/25/2032 Series 2007-40-PT, 5.50%, due 05/25/2037 Government National Mortgage Association - 2.58% Pool 476998, 6.50%, due 07/15/2029 Pool 648337, 5.00%, due 10/15/2020 Pool 676516, 6.00%, due 02/15/2038 Series 2012-52-PM, 3.50%, due 12/20/2039 Series 2012-91-HQ, 2.00%, due 09/20/2041 Total Mortgage-Backed Securities (Cost $4,965,729) SHARES MONEY MARKET FUNDS - 6.10% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.18% (a) (Cost $2,187,428) $ Total Investments at Fair Value - 102.19% (Cost $34,641,014) $ Liabilities in Excess of Other Assets, Net - (2.19)% ) Net Assets - 100.00% $ (a) Rate shown represents the 7-day yield at November 30, 2012, is subject to change and resets daily. (b) Categorized in level 2 of the fair value hierarchy; for additional information and description of the levels, refer to the table included in Note 2 of the accompanying notes to the financial statements. The accompanying notes are an integral part of the financial statements. MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) SHARES COMMON STOCKS - 34.53% FAIR VALUE Apparel - 1.12% Michael Kors Holdings Ltd. (a) $ Auto Parts & Equipment - 1.53% Cooper Tire & Rubber Co. Biotechnology - 4.11% Regeneron Pharmaceuticals, Inc. (a) Diversified Financial Services - 4.30% Visa, Inc. - Class A Home Builders - 5.68% Lennar Corp. - Class A (d) Ryland Group, Inc. Insurance - 4.51% First American Financial Corp. Internet - 3.41% eBay, Inc. (a) Leisure Time - 4.09% Polaris Industries, Inc. Media - 3.90% Comcast Corp. - Class A Retail - 1.88% Lumber Liquidators Holdings, Inc. (a) (d) Total Common Stocks (Cost $4,209,846) SHARES EXCHANGE-TRADED FUNDS - 9.93% FAIR VALUE ProShares UltraShort QQQ (a) $ ProShares UltraShort S&P500 (a) Total Exchange-Traded Funds (Cost $1,279,200) SHARES MONEY MARKET FUND - 28.45% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.18% (b) (c) (Cost $3,661,979) $ Total Investments at Fair Value - 72.91% (Cost $9,151,025) $ Other Assets in Excess of Liabilities, Net - 27.09% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2012, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at November 30, 2012. Total collateral had a fair value of $2,015,830 at November 30, 2012. (d) Security, or a portion of the security, is out on loan at November 30, 2012. Total loaned securities had a fair value of $578,552 at November 30, 2012. The accompanying notes are an integral part of the financial statements. MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) SHARES COMMON STOCKS - 99.19% FAIR VALUE Aerospace & Defense - 1.56% TransDigm Group, Inc. (a) $ United Technologies Corp. Agriculture - 1.00% Philip Morris International, Inc. Apparel - 1.65% NIKE, Inc. - Class B Auto Manufacturers - 0.51% Ford Motor Co. Banks - 1.06% East West Bancorp, Inc. Beverages - 3.15% Coca-Cola Co. Biotechnology - 1.94% Celgene Corp. (a) Chemicals - 4.91% Airgas, Inc. CF Industries Holdings, Inc. Monsanto Co. Computers - 13.61% Apple, Inc. EMC Corp. (a) International Business Machines Corp. Cosmetics & Personal Care - 1.51% Estee Lauder Cos., Inc. Distribution & Wholesale - 1.57% WW Grainger, Inc. Diversified Financial Services - 1.67% Visa, Inc. - Class A Electric - 0.44% Wisconsin Energy Corp. Electrical Components & Equipment - 2.21% AMETEK, Inc. Electronics - 1.54% Amphenol Corp. - Class A Entertainment - 1.10% Cinemark Holdings, Inc. Food - 3.04% General Mills, Inc. Hain Celestial Group, Inc. (a) Kellogg Co. Whole Foods Market, Inc. Healthcare - Products - 3.13% Baxter International, Inc. CR Bard, Inc. MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) SHARES COMMON STOCKS - 99.19% (continued) FAIR VALUE Internet - 6.33% Amazon.com, Inc. (a) $ eBay, Inc. (a) Google, Inc.-Class A (a) Leisure Time - 1.21% Polaris Industries, Inc. Machinery - Diversified - 3.72% Cummins, Inc. Roper Industries, Inc. Media - 2.42% Walt Disney Co. Metal Fabricate & Hardware - 1.50% Precision Castparts Corp. Miscellaneous Manufacturing - 2.07% Danaher Corp. Oil & Gas - 1.45% Concho Resources, Inc. (a) Occidental Petroleum Corp. Oil & Gas Services - 3.24% National Oilwell Varco, Inc. Schlumberger Ltd. Packaging & Containers - 1.71% Ball Corp. Pharmaceuticals - 3.87% Abbott Laboratories Express Scripts Holding Co. (a) Real Estate Investment Trusts - 2.81% American Tower Corp. Retail - 11.20% Bed Bath & Beyond, Inc. (a) GNC Holdings, Inc. Home Depot, Inc. Limited Brands, Inc. McDonald's Corp. Nordstrom, Inc. Wal-Mart Stores, Inc. Yum! Brands, Inc. Semiconductors - 5.49% Intel Corp. Microchip Technology, Inc. QUALCOMM, Inc. MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) SHARES COMMON STOCKS - 99.19% (continued) FAIR VALUE Software - 4.56% Microsoft Corp. $ Oracle Corp. Telecommunications - 2.01% Cisco Systems, Inc. Verizon Communications, Inc. Total Common Stocks (Cost $20,847,741) SHARES MONEY MARKET FUND - 0.68% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.18% (b) (Cost $181,430) $ Total Investments at Fair Value - 99.87% (Cost $21,029,171) $ Other Assets in Excess of Liabilities, Net - 0.13% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2012, is subject to change and resets daily. The accompanying notes are an integral part of the financial statements. MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) SHARES COMMON STOCKS - 91.86% FAIR VALUE Aerospace & Defense - 3.79% Lockheed Martin Corp. $ Raytheon Co. Banks - 5.28% Bank of America Corp. Goldman Sachs Group, Inc. KeyCorp Morgan Stanley Biotechnology -3.34% Gilead Sciences, Inc. (a) Building Materials - 2.58% Masco Corp. Chemicals - 1.67% Dow Chemical Co. Commercial Services - 3.01% H&R Block, Inc. RR Donnelley & Sons Co. (d) Computers - 4.99% Computer Sciences Corp. Dell, Inc. Hewlett-Packard Co. Diversified Financial Services - 1.13% CME Group, Inc. Electric - 1.00% FirstEnergy Corp. Hand & Machine Tools - 1.94% Snap-on, Inc. Healthcare - Products - 0.92% Stryker Corp. Healthcare - Services - 2.63% WellPoint, Inc. Home Furnishings - 2.95% Whirlpool Corp. Housewares - 1.78% Newell Rubbermaid, Inc. MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) SHARES COMMON STOCKS - 91.86% (continued) FAIR VALUE Insurance - 10.96% Aflac, Inc. $ Allstate Corp. Assurant, Inc. Genworth Financial, Inc. (a) MetLife, Inc. Prudential Financial, Inc. Iron & Steel - 3.74% Cliffs Natural Resources, Inc. Nucor Corp. United States Steel Corp. (d) Media - 1.58% Washington Post Co. (d) Mining - 1.87% Titanium Metals Corp. Miscellaneous Manufacturing - 1.45% General Electric Co. Office & Business Equipment - 0.94% Xerox Corp. Oil & Gas - 4.46% ConocoPhillips Diamond Offshore Drilling, Inc. Rowan Cos., PLC(a) Oil & Gas Services - 2.64% Baker Hughes, Inc. Pharmaceuticals - 3.17% Pfizer, Inc. Retail - 8.81% Best Buy Co., Inc. CVS Caremark Corp. GameStop Corp. - Class A (d) Kohl's Corp. RadioShack Corp. (a) (d) Wal-Mart Stores, Inc. Savings & Loans - 1.44% Hudson City Bancorp, Inc. Semiconductors - 6.43% Applied Materials, Inc. First Solar, Inc. (a) (d) MEMC Electronic Materials, Inc. (a) MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) SHARES COMMON STOCKS - 91.86% (continued) FAIR VALUE Software - 1.70% Microsoft Corp. $ Telecommunications - 4.47% AT&T, Inc. Corning, Inc. Sprint Nextel Corp. (a) Transportation - 1.19% Norfolk Southern Corp. Total Common Stocks (Cost $9,622,863) SHARES MONEY MARKET FUND - 16.51% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.18% (b) (c) (Cost $1,759,458) $ Total Investments at Fair Value - 108.37% (Cost $11,382,321) $ Liabilities in Excess of Other Assets, Net - (8.37)% ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2012, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at November 30, 2012. Total collateral had a fair value of $927,746 at November 30, 2012. (d) Security, or a portion of the security, is out on loan at November 30, 2012. Total loaned securities had a fair value of $910,818 at November 30, 2012. The accompanying notes are an integral part of the financial statements. MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) SHARES COMMON STOCKS - 94.57% FAIR VALUE Aerospace & Defense - 2.51% Raytheon Co. $ Chemicals - 11.70% Chemtura Corp. (a) Eastman Chemical Co. EI du Pont de Nemours & Co. Kronos Worldwide, Inc. (d) Commercial Services - 1.28% SAIC, Inc. Computers - 1.21% Dell, Inc. Electric - 5.40% Duke Energy Corp. NRG Energy, Inc. Electronics - 1.77% Sanmina Corp. (a) Environmental Control - 1.60% Calgon Carbon Corp. (a) Food - 3.20% Cal-Maine Foods, Inc. Forest Products & Paper - 3.62% International Paper Co. Healthcare - Products - 5.25% Boston Scientific Corp. (a) Medtronic, Inc. NuVasive, Inc. (a) Investment Companies - 1.55% Steel Excel, Inc. (a) Iron & Steel - 2.15% Nucor Corp. Metal Fabricate & Hardware - 3.94% Worthington Industries, Inc. Mining - 6.54% Barrick Gold Corp. Newmont Mining Corp. Vulcan Materials Co. MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) SHARES COMMON STOCKS - 94.57% (continued) FAIR VALUE Miscellaneous Manufacturing - 3.60% Textron, Inc. $ Oil & Gas - 4.99% Marathon Oil Corp. Transocean Ltd. (a) Oil & Gas Services - 2.32% Halliburton Co. Packaging & Containers - 1.97% Sonoco Products Co. Pharmaceuticals - 7.25% Bristol-Myers Squibb Co. Merck & Co, Inc. Retail - 3.59% Orchard Supply Hardware Stores Corp. (a) Sears Canada, Inc. (a) (d) Sears Holdings Corp. (a) (d) Wendy's Co. - Class A Semiconductors - 6.10% Amkor Technology, Inc. (a) (d) Intel Corp. Spreadtrum Communications, Inc. - ADR Telecommunications - 11.52% AT&T, Inc. Frontier Communications Corp. (d) Rogers Communications, Inc. - Class B Verizon Communications, Inc. Transportation - 1.51% CSX Corp. Total Common Stocks (Cost $11,447,867) MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30, 2012 (Unaudited) SHARES PREFERRED STOCKS - 0.00% FAIR VALUE Retail - 0.00% Orchard Supply Hardware Stores Corp. (a) (d) $ Total Preferred Stocks (Cost $985) SHARES MONEY MARKET FUND - 9.85% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.18% (b) (c) (Cost $1,415,344) $ FAIR VALUE Total Investments at Fair Value - 104.42% (Cost $12,864,196) $ Liabilities in Excess of Other Assets, Net - (4.42)% ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2012, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at November 30, 2012. Total collateral had a fair value of $654,268 at November 30, 2012. (d) Security, or a portion of the security is out on loan at November 30, 2012. Total loaned securities had a fair value of $643,266 at November 30, 2012. The accompanying notes are an integral part of the financial statements. MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — November 30, 2012 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of the Monteagle Funds’ (the “Funds”) significant accounting policies. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities Valuation — Equity securities, including common stocks and exchange-traded funds, held by the Funds for which market quotations are readily available are valued using the last reported sales price or the official closing price provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each Fund’s business day. If no sales are reported, the average of the last bid and ask price is used. If no average price is available, the last bid price is used. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below. When an equity security is valued by the independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in level 2. Fixed income securities such as corporate bonds, municipal bonds, and U.S. government and agency obligations, when valued using market quotations in an active market, are categorized as level 1 securities. However, fair value may be determined using an independent pricing service that considers market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and other reference data. These securities would be categorized as level 2 securities. The fair value of mortgage-backed securities is estimated by an independent pricing service which uses models that consider interest rate movements, new issue information and other security pertinent data. Evaluations of tranches (non-volatile, volatile, or credit sensitive) are based on interpretations of accepted Wall Street modeling and pricing conventions. Mortgage-backed securities are categorized in level 2 of the fair value hierarchy described below to the extent the inputs are observable and timely. In the absence of readily available market quotations, or other observable inputs, securities are valued at fair value pursuant to procedures adopted by the Board of Trustees and would be categorized as level 3. Money market funds are valued at their net asset value of $1.00 per share and are categorized as level 1. Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as level 2. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. Various inputs are used in determining the value of each of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — November 30, 2012 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES (continued) The following is a summary of the inputs used to value the Funds’ investments at fair value as of November 30, 2012: Fixed Income Fund Level 2 (Other Significant Level 1 Observable Security Classification(a) (Quoted Prices) Inputs) Totals U.S. Government and Agency Obligations $
